


110 HR 5126 IH: Family Security and Small Business

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5126
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. Knollenberg
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce
		  individual income taxes by creating a new 5 percent rate of tax and to increase
		  section 179 expensing for small businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Family Security and Small Business
			 Stimulus Act of 2008.
		2.Individual income
			 tax rate reduction after 2007
			(a)Rate
			 reduction
				(1)In
			 generalSubparagraph (A) of section 1(i)(1) of the Internal
			 Revenue Code of 1986 (relating to tax imposed on individuals) is amended to
			 read as follows:
					
						(A)In
				generalIn the case of
				taxable years beginning after December 31, 2007—
							(i)the rate of tax
				under subsections (a), (b), (c), and (d) on taxable income not over the initial
				bracket amount shall be 5 percent, and
							(ii)the 15 percent
				rate of tax shall apply only to taxable income over the initial bracket amount
				but not over the maximum dollar amount for the 15-percent rate
				bracket.
							.
				(2)Conforming
			 amendments
					(A)The heading for
			 paragraph (1) of section 1(i) of such Code is amended by striking
			 10-percent and inserting
			 5-percent.
					(B)Subparagraph (D)
			 of section 1(i)(1) of such Code is amended to read as follows:
						
							(D)Coordination
				with acceleration of 5 percent rate bracket benefit for 2008This paragraph shall not apply to any
				taxable year to which section 6428
				applies.
							.
					(3)5-percent
			 bracket made permanmentTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to paragraph (1) of section
			 1(i) of the Internal Revenue Code of 1986, as amended by this
			 subsection.
				(b)Advance payment
			 of 5 percent rate bracketSection 6428 of such Code is amended to
			 read as follows:
				
					6428.Acceleration
				of 5 percent income tax rate bracket benefit for 2008
						(a)In
				generalIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by chapter 1 for the taxpayer's first taxable year beginning in 2008 an amount
				equal to 5 percent of so much of the taxpayer's taxable income as does not
				exceed the initial bracket amount (as defined in section 1(i)(1)(B)).
						(b)Credit treated
				as nonrefundable personal creditFor purposes of this title, the
				credit allowed under this section shall be treated as a credit allowable under
				subpart A of part IV of subchapter A of chapter 1.
						(c)Eligible
				individualFor purposes of this section, the term eligible
				individual means any individual other than—
							(1)any estate or
				trust,
							(2)any nonresident
				alien individual, and
							(3)any individual
				with respect to whom a deduction under section 151 is allowable to another
				taxpayer for a taxable year beginning in the calendar year in which the
				individual's taxable year begins.
							(d)Coordination with
				advance refunds of credit
							(1)In
				generalThe amount of credit
				which would (but for this paragraph) be allowable under this section shall be
				reduced (but not below zero) by the aggregate refunds and credits made or
				allowed to the taxpayer under subsection (e). Any failure to so reduce the
				credit shall be treated as arising out of a mathematical or clerical error and
				assessed according to section 6213(b)(1).
							(2)Joint
				returnsIn the case of a refund or credit made or allowed under
				subsection (e) with respect to a joint return, half of such refund or credit
				shall be treated as having been made or allowed to each individual filing such
				return.
							(e)Advance refunds
				of credit based on prior year data
							(1)In
				generalEach individual who
				was an eligible individual for such individual's first taxable year beginning
				in 2006 shall be treated as having made a payment against the tax imposed by
				chapter 1 for such first taxable year in an amount equal to the advance refund
				amount for such taxable year.
							(2)Advance refund
				amountFor purposes of paragraph (1), the advance refund amount
				is the amount that would have been allowed as a credit under this section for
				such first taxable year if—
								(A)this section
				(other than subsections (b) and (d) and this subsection) had applied to such
				taxable year, and
								(B)the credit for such
				taxable year were not allowed to exceed the excess (if any) of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under part IV of subchapter A of chapter 1 (other than the
				credits allowable under subpart C thereof, relating to refundable
				credits).
									(3)Timing of
				paymentsIn the case of any overpayment attributable to this
				subsection, the Secretary shall, subject to the provisions of this title,
				refund or credit such overpayment as rapidly as possible and, to the extent
				practicable, before the date which is 30 days after the date of the enactment
				of this section. No refund or credit shall be made or allowed under this
				subsection after December 31, 2008.
							(4)No
				interestNo interest shall be allowed on any overpayment
				attributable to this
				subsection.
							.
			(c)Technical
			 amendmentThe item relating to section 6428 in the table of
			 sections for subchapter B of chapter 65 of such Code is amended to read as
			 follows:
				
					Sec. 6428. Acceleration of 5
				percent income tax rate bracket benefit for 2008..
				
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Increase in
			 expensing for small businesses
			(a)$125,000 limit
			 made permanent; temporary increase to $375,000Paragraph (1) of section 179(b) of the
			 Internal Revenue Code of 1986 (relating to election to expense certain
			 depreciable business assets) is amended by striking $25,000 ($125,000 in
			 the case of taxable years beginning after 2006 and before 2011) and
			 inserting $125,000 ($375,000 in the case of taxable years beginning
			 after 2007 and before 2010).
			(b)Conforming
			 amendmentSubparagraph (A) of section 179(b)(5) of such Code is
			 amended—
				(1)by striking
			 and before 2011, and
				(2)by adding at the
			 end the following flush sentence:
					
						The
				preceding sentence shall not apply to the $500,000 amount for taxable years
				beginning after December 31,
				2010..
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
